Order entered March 7, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00776-CR

                           DEAN THOMAS WILSON, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-80411-2016

                                          ORDER
       The reporter’s record was filed January 17, 2018. Missing from the record is the State’s

Exhibit Number 1, listed as “Interview of Dean Wilson.” Although the court reporter noted it

was “filed separately,” the exhibit has not been filed with the Court. We ORDER court reporter

Robin Rodriguez to file, WITHIN TEN DAYS of the date of this order, a playable copy of the

State’s Exhibit Number 1, “Interview of Dean Wilson.”


                                                    /s/   LANA MYERS
                                                          JUSTICE